Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 1 of 7 Page ID #640




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ROBERT BEN RHOADES,                        )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )
                                            )         Case No. 3:20-cv-00836-GCS
 ROBB JEFFREYS, and SARGENT                 )
 MERCER,                                    )
                                            )
                  Defendants.               )
                                            )
                                            )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Robert Rhoades, pro se, filed suit against Defendants Jeffreys and Mercer

on August 28, 2020. (Doc. 1). On September 17, 2020, the Court conducted a preliminary

review of the complaint pursuant to 28 U.S.C. § 1915A and allowed Plaintiff to proceed

on two counts. The first count alleges that Defendants were deliberately indifferent to

Plaintiff’s serious medical needs in violation of the Eighth Amendment by denying

Plaintiff showers despite his Chronic Obstructive Pulmonary Disease (“COPD”). (Doc.

17). The second count asserts that Defendants violated the Americans with Disabilities

Act by denying Plaintiff access to a shower because of his COPD. Id.

       On February 3, 2021, the Court denied Plaintiff’s motion for preliminary

injunction, in which Plaintiff requested: (1) that he be transferred from West cell house

to North 2 cell house, where the showers have accommodations for prisoners with

medical conditions; (2) that he be provided a wheelchair; and (3) that officers be

                                        Page 1 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 2 of 7 Page ID #641




prohibited from conducting shakedowns or inventory searches of Plaintiff’s person or

property. (Doc. 58). On March 15, 2021, Plaintiff filed a motion requesting four

accommodations for an upcoming hearing on Defendants’ motion for summary

judgment on the issue of exhaustion of remedies: (i) that he be provided Americans with

Disabilities Act-compliant headphones; (ii) that he be permitted to sit within three feet of

the video screen during the hearing; (iii) that he not be handcuffed so that he can take

notes during the hearing, and (iv) that inmate Christopher Hightower be permitted to

attend the hearing with Plaintiff, so that he could assist Plaintiff during the hearing. (Doc.

97). The Court denied the motion. (Doc. 99). On March 15, 2021, Plaintiff additionally

filed a motion informing the Court that he did not have access to the law library and did

not know what happens during a summary judgment hearing. (Doc. 96). The Court also

denied the motion to inform the Court. (Doc. 98). Now, before the Court are Plaintiff’s

objections to the Court’s decision denying his motion for preliminary injunction (Doc.

60), Plaintiff’s appeal of a magistrate judge decision regarding his motion for

accommodations (Doc. 104), and Plaintiff’s appeal of a magistrate judge decision

regarding his motion to inform the Court. (Doc. 105). For the reasons delineated below,

the motions for reconsideration are DENIED.

       Courts are to consider motions challenging the merits of a district court order as

filed pursuant to either Rule 59(e) or Rule 60(b) of the Federal Rules of Civil Procedure.

See, e.g., Mares v. Busby, 34 F.3d 533, 535 (7th Cir. 1994). Rule 59(e) authorizes relief only

in “exceptional cases” and permits a court to amend an order or judgment only if the

movant demonstrates a manifest error of law or fact, or if the movant presents newly

                                          Page 2 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 3 of 7 Page ID #642




discovered evidence that was not previously available. Willis v. Dart, No. 16-1498, 671

Fed. Appx. 376, 377 (7th Cir. Dec. 9, 2016)(quoting Gonzalez–Koeneke v. W., 791 F.3d 801,

807 (7th Cir. 2015); Heyde v. Pittenger, 633 F.3d 512, 521 (7th Cir. 2011)). See also Sigsworth

v. City of Aurora, 487 F.3d 506, 511-512 (7th Cir. 2007). Movants must file a Rule 59(e)

motion within twenty-eight days of the order.

       Relief under Rule 60(b) is also “an extraordinary remedy that is to be granted only

in exceptional circumstances.” Willis, 671 Fed. Appx. at 377 (quoting Provident Sav. Bank

v. Popovich, 71 F.3d 696, 698 (7th Cir. 1995); see also N. Cent. Ill. Laborers’ Dist. Council v. S.J.

Groves & Sons Co., 842 F.2d 164, 168 (7th Cir. 1988) (internal citations omitted)(describing

a Rule 60(b) ruling as “discretion piled upon discretion”)). Rule 60(b) permits a court to

relieve a party from an order or judgment based on such grounds as mistake, surprise or

excusable neglect by the movant; fraud or misconduct by the opposing party; a judgment

that is void or has been discharged; or newly discovered evidence that could not have

been discovered within the 28-day deadline for filing a Rule 59(e) motion.

       In his objection to the Court’s decision denying his motion for preliminary

injunction, Plaintiff states that he injured his shoulder when he recently fell and that he

hasn’t been able to see a doctor. (Doc. 60, p. 2). Plaintiff also claims that officers sent him

to segregation on October 7, 2020, on a “bogus” ticket and that while he was housed in

segregation, the cells and showers were infested with mold. Id. Furthermore, Plaintiff re-

asserts that, on December 20, 2020, officers conducted a shakedown, during which copies

of Plaintiff’s amended complaint and an October 10, 2020 grievance disappeared. Id.

Plaintiff further states that he needs his wheelchair as requested in the motion for

                                             Page 3 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 4 of 7 Page ID #643




preliminary injunction because he had to stop for breath while moving between the West

cell house and the North 2 cell house. Id. at p. 3.

        In his motion to appeal the Court’s decision regarding Plaintiff’s access to the law

library, Plaintiff provides an exhibit showing that no clerks or staff are touring the cell

house during administrative quarantine. (Doc. 105, Exh. A). Plaintiff’s motion to appeal

the Court’s decision regarding his request for accommodations briefly re-asserts his

claims as outlined in his original motion. (Doc. 104). Because Plaintiff filed his motions

within the 28-day period outlined by Federal Rule of Civil Procedure 59(e), the Court

analyzes Plaintiff’s motions for reconsideration under the standard outlined by that rule.1

        As Plaintiff outlined his allegations regarding the December 20th shakedown and

his need for a wheelchair in his initial motion for preliminary injunction, the Court

construes Plaintiff’s re-assertion of these claims as an argument that the Court’s decision

denying preliminary injunction was predicated on a manifest error of law or fact. A

manifest error must be predicated on more than the moving party’s disappointment with

the Court’s decision; instead, the moving party must show “wholesale disregard,

misapplication, or failure to recognize controlling precedent.” Oto v. Metropolitan Life Ins.

Co., 224 F.3d 601, 606 (7th Cir. 2000)(internal citations omitted). A party may not use a

Rule 59(e) motion to “rehash” previously rejected arguments. Vesely v. Armslist LLC, 762

F.3d 661, 666 (7th Cir. 2014)(citing Oto, 224 F.3d at 606). When considering Plaintiff’s

motion for preliminary injunction, the Court noted that Plaintiff had not demonstrated a


1       This standard is also appropriate because Plaintiff has not argued that the decisions at issue were
the result of his own excusable neglect or the opposing party’s fraud, that they were predicated on a void
judgement, or that newly-discovered evidence indicates that counter decisions are warranted.

                                                Page 4 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 5 of 7 Page ID #644




likelihood of irreparable harm. See (Doc. 58). Though Plaintiff outlines harms he claims

have already occurred, he does not indicate that he has suffered irreparable harm, or that

the likelihood he will so suffer is more than a remote possibility. The Court finds there is

therefore no manifest error of law or fact under the standard set forth in Rule 59(e).

       Plaintiff’s claims regarding his shoulder injury, segregation status, and mold in his

motion objecting to the decision denying preliminary injunction (Doc. 60, p. 2), and his

exhibit showing that law library clerks do not tour the cell houses during administrative

quarantine (Doc. 105, Exh. A), are best categorized as an attempt to show newly

discovered evidence. In order to succeed on a motion for reconsideration predicated on

newly discovered evidence, the moving party must show that the evidence was only

discovered after the pleadings underlying the decision at issue, that the moving party

exercised due diligence to discover the evidence in question in a timely manner, that the

evidence is not merely cumulative, that the evidence is material, and that the evidence

warrants a different decision. See Cincinnati Life Ins. Co. v. Beyer, 722 F.3d 939, 955 (7th Cir.

2013)(citing Envtl. Barrier Co., LLC v. Slurry Sys., Inc., 540 F.3d 598, 608 (7th Cir. 2008);

Caisse Nationale de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996)).

Plaintiff does not provide a reason as to why he did not mention the mold in the cells and

showers in his initial motion for preliminary injunction. See (Doc. 60). The Court therefore

finds that this evidence does not support reconsideration under Rule 59(e).

       Plaintiff also alleges that he was sent to segregation on October 7th, after he filed

his motion for preliminary injunction. (Doc. 60, p. 2). Similarly, Plaintiff’s note from the

law library is dated March 16, 2021 – after Plaintiff filed his motion to inform the Court.

                                           Page 5 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 6 of 7 Page ID #645




(Doc. 105, Exh. A). Though Plaintiff could not have discovered the evidence asserted in

his motions for reconsideration prior to filing his initial motions, the Court nevertheless

finds that the evidence Plaintiff provides does not warrant a different decision regarding

Plaintiff’s motion for preliminary injunction or motion to inform the Court. Plaintiff states

that a preliminary injunction is necessary because he was sent to segregation; however,

he also states that he has since been re-housed. (Doc. 60, p. 2). The Court therefore finds

that a preliminary injunction motion predicated on this evidence would be moot. See, e.g.,

Norfleet v. Baldwin, No. 18-cv-1524-SMY-RJD, 2019 WL 1487277, at *2 (S.D. Ill. Apr. 4,

2019)(finding as moot a motion for preliminary injunction requesting the defendants be

required to provide the plaintiff with a waist chain medical permit when the defendants

already provided such a permit during the disposition of the motion).

       Similarly, though Plaintiff provides evidence that law library clerks are not touring

cell houses during administrative quarantine, the Court does not find that this evidence

warrants reconsideration. Federal courts are especially reluctant to interfere with the

internal administration of state prisons because they are less qualified to do so than

prison authorities. See Thomas v. Ramos, 130 F.3d 754, 764 (7th Cir. 1997)(internal citations

omitted). Prisoners do not have a constitutional right to browse in a law library. See Smith

v. Shawnee Library System, 60 F.3d 317, 323 (7th Cir. 1995). A prison system is not required

to provide unlimited access to a law library, even for pro se litigants. See Martin v. Davies,

917 F.2d 336, 340 (7th Cir. 1990), cert. denied, 501 U.S. 1208 (1991). Although Plaintiff

shows that law library clerks are not coming to cell houses, his exhibit also shows that

inmates are still able to contact the law library, as the note provides inmates a means of

                                          Page 6 of 7
Case 3:20-cv-00836-GCS Document 113 Filed 04/09/21 Page 7 of 7 Page ID #646




returning overdue cases to the library. (Doc. 105, Exh. A). Accordingly, the Court finds

that Plaintiff’s newly discovered evidence does not show that he is not afforded a

constitutional level of access to the law library and that this evidence is therefore

insufficient to support reconsideration under Rule 59(e).

       Plaintiff also moves for reconsideration of the Court’s decision denying

accommodations during the hearing on Defendants’ motion for summary judgment on

the issue of exhaustion of remedies. (Doc. 104). A Rule 59(e) motion will only be

successful where a movant demonstrates either a manifest error of law or fact or newly

discovered evidence. See Blue v. Hartford Life & Accident Ins. Co., 698 F.3d 587, 598 (7th Cir.

2012). In his motion for reconsideration, Plaintiff merely summarizes the requests he

made in his original motion. (Doc. 104). As Plaintiff alleges neither a manifest error of law

or fact nor newly discovered evidence, his motion for reconsideration is denied. Plaintiff’s

motions for reconsideration (Doc. 60, 104, and 105) are therefore DENIED.

       IT IS SO ORDERED.
                                                                         Digitally signed
       Dated: April 9, 2021.                                             by Judge Sison 2
                                                                         Date: 2021.04.09
                                                                         15:37:22 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge




                                          Page 7 of 7
